—Judgment unanimously affirmed. Memorandum: We reserved decision and remitted this matter to County Court to make findings of fact concerning restraints imposed upon defendant during his trial and the presence of any additional Sheriff’s Deputies (People v Nelson, 221 AD2d 945). At the reconstruction hearing, the People met their burden of establishing by a preponderance of the evidence (see, People v Terry, 225 AD2d 1058, lv denied 88 NY2d 886) that the leg restraint was not visible, and that the use of the leg restraint and the presence of one additional Sheriff’s Deputy were necessitated by security concerns.
The court did not err in denying the motion of defendant to suppress as involuntary the statement that he gave to the police. Although the length of defendant’s detention was similar to the length of the detention in People v Anderson (46 AD2d *978150, affd 42 NY2d 35), in this case there was probable cause for defendant’s detention, defendant was provided with food and soda during that time, there were breaks in the interrogation, and defendant was advised of his constitutional rights no fewer than three times.
We have considered the remaining contentions of defendant and conclude that they are without merit. (Resubmission of Appeal from Judgment of Onondaga County Court, Burke, J.— Murder, 2nd Degree.) Present—Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.